Citation Nr: 0910802	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder secondary to service-connected gunshot wound of the 
right thigh.

2.  Entitlement to service connection for a right hand 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1942 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's appeal was previously before the Board in May 
2008, at which time the Board remanded the matters listed on 
the title page to the AMC/RO for the issuance of a statement 
of the case pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also notes that in May 2008, claims for service 
connection for a lumbar spine disability and for total left 
hip replacement, each as secondary to service-connected 
gunshot wound of the right thigh, and for numbness of the 
feet were remanded to the RO for additional action.  
Thereafter, in an October 2008 rating decision, these claims 
for service connection were granted.  As this is considered a 
full grant of the benefit sought with regards to these 
issues, these matters are no longer before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a timely September 2003 notice of 
disagreement with March 2003 RO decision that, in pertinent 
part, denied service connection for bilateral knee disorder 
secondary to service-connected gunshot wound of the right 
thigh and for a right hand disability; however, the RO 
initially failed to issue a statement of the case (SOC) in 
response.

2.  In May 2008, the Board remanded the Veteran's claims for 
service connection for bilateral knee disorder secondary to 
service-connected gunshot wound of the right thigh and for a 
right hand disability, directing the RO to issue a SOC on 
these issues.

3.  As directed, the RO issued the Veteran a SOC addressing 
the service connection claims noted above on October 31, 
2008.  The Veteran was advised to file his Substantive Appeal 
within 60 days from the date of the October 2008 SOC, or 
within the remainder of the one-year period from the date of 
notice of the RO decision being appealed (March 2003), 
whichever was later.

4.  The Veteran never filed a Substantive Appeal in response 
to the October 2008 SOC.


CONCLUSION OF LAW

A timely Substantive Appeal has not been received from the 
March 2003 rating decision that denied the Veteran's claims 
for service connection for bilateral knee disorder secondary 
to service-connected gunshot wound of the right thigh and for 
a right hand disability; thus, the Board has no jurisdiction 
to consider these issues.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is well-established doctrine that any statutory tribunal, 
like the Board, must ensure that it has jurisdiction over 
each case before adjudicating the merits of such case, and 
that a potential jurisdictional defect may be raised by the 
tribunal, sua sponte or by any party, at any state in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To have jurisdiction to review an RO denial, the Board must 
have before it a timely substantive appeal.  A timely 
substantive appeal requires, first, a written notice of 
disagreement (NOD) within one year after the date of notice 
of the RO denial.  An NOD is a written statement of a 
claimant or his representative expressing dissatisfaction 
with an adjudicative determination of the agency of original 
jurisdiction (that is, the RO) and a desire to contest it.  
38 C.F.R. § 20.201 (2008). Thereafter, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Then, the appeal must be perfected by a final step - the 
filing of a VA Form 9 or other written equivalent thereof, 
indicating an intention to seek appeal to the Board.  38 
U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. §§ 20.200-20.202 
(2008).  A timely substantive appeal is one filed in writing, 
within 60 days of the date of notice of the SOC, or within 
the remainder of the one-year period of the date of notice of 
the RO decision being appealed, whichever is later.  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the SOC.  See 38 C.F.R. § 20.302 (2008).

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9- 
99.

In a March 2003 rating decision, the RO, in pertinent part, 
denied the claims for service connection for bilateral knee 
disorder secondary to service-connected gunshot wound of the 
right thigh and for a right hand disability.  In September 
2003, VA received a timely NOD on the aforementioned issues.  
However, the RO initially failed to issue an SOC.

In May 2008, the Board remanded the above two claims for 
service connection to the RO for issuance of a SOC, pursuant 
to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  On 
October 31, 2008, the RO issued an SOC addressing the claims 
for service connection at issue.  The cover letter 
accompanying the SOC indicates that a blank VA Form 9 and 
information concerning various hearing options available to 
the Veteran were provided.  That letter also notified the 
Veteran that he must file a substantive appeal within 60 days 
from the date of the cover letter, or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying him of the rating decision being appealed, and that 
he may request an extension of time to perfect an appeal 
before the time limit for perfecting appeal expires.  He was 
also advised that if the RO did not hear from the Veteran 
within the stated time period, his case would be closed.

The record does not show that VA ever received a VA Form 9, 
or equivalent letter. 
In March 2009, the Veteran's representative submitted a 
written informal hearing presentation (IHP), which could have 
been accepted as a Substantive Appeal.  However, because the 
IHP was received more than one year after notice of the March 
2003 rating decision, and more than 60 days after the 
issuance of the SOC on October 31, 2008, it is untimely.

The Board also notes that there is no evidence of 
communication from the Veteran or a representative seeking an 
extension of time to perfect his appeal, received after the 
SOC was issued.  38 C.F.R. § 20.303 (2008).

When a claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Inasmuch as the Veteran has 
failed to timely perfect an appeal as to the claims for 
service connection for bilateral knee disorder secondary to 
service-connected gunshot wound of the right thigh and for a 
right hand disability, there are no allegations of errors of 
fact or law for appellate review at this time.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it must be dismissed.




ORDER

The appeal for entitlement to service connection for 
bilateral knee disorder secondary to service-connected 
gunshot wound of the right thigh is dismissed for lack of 
Board jurisdiction.

The appeal for entitlement to service connection for a right 
hand disability is dismissed for lack of Board jurisdiction.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


